Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,039,221 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1, 14 and 19 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including
“receiving a first manifest file that includes first metadata, wherein the first metadata identifies a location on a network where at least a first portion of data associated with a content item may be obtained, wherein an amount of data associated with the at least a first portion of data is based on types of communication sessions that the device is engaged in, the types of communication sessions including a voice communication session;
responsive to the receiving of the first manifest file, declaring one of the first manifest file or a second manifest file as a selected manifest file; and
obtaining the at least a first portion of data from the location on the network in accordance with the selected manifest file”

The examiner has found that the prior art(s) does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in independent claim(s). The prior art of record fail(s) to teach or suggest individually or in combination the independent claims.
	Examiner presents Ma et al., US Pub. 2014/0229976 A1 [included in the IDS dated 3/10/2021] as generally teaching time-shifted viewing of content by manipulating a common manifest (Abstract). Master manifest contains a list of URLs pointing to different manifests with variant stream encodings ([0032]). Once an encoding is selected, the associated manifest is obtained specifying the locations of segments of the respective encodings, (0007]). However, Ma does not clearly demonstrate the manifest data including metadata and wherein an amount of data associated with the first portion of data is based on network load, quality of service and a type of communication session that the device is engaged in. 
To supplement the teachings of Ma, the examiner presents Wang et al., US Pub. 2011/0179185 A1  [included in the IDS dated 3/10/2021] as teaching that the manifest may include media parameters, i.e. metadata, and media content segments are selected based on type of communications device and operating conditions, e.g. network load, network bandwidth, etc. ([0043] and [0085]). However, the combination of Ma and Wang does not clearly demonstrate the limitation an amount of data is based on types of communication sessions that the device is engaged in, the types of communication sessions including a voice communication session. 
To supplement the teachings of Ma and Wang, the examiner further submits the teachings of Galloway et al., US Patent 10,298,882 B1 [included in the IDS dated 3/10/2021] that a manifest is used in streaming video with at least one of the videos in the list including data identifying that a live video chat session is to occur rather than a video to be played, (col. 10 line 53 through col. 11 line 20). Although Galloway teaches a voice communication session in which the device is engaged, it does not clearly demonstrate that an amount of data is based on this video chat session. 
To supplement the teachings of Ma, Wang and Galloway, the examiner further submits the teachings of Vincent et al., US Pub. 2020/0162536 A1 [included in the IDS dated 3/10/2021] that after the user launches the playback of content, the playback is interrupted by the user taking a phone call at which point the precise instant of the interruption is stored for later resuming of playback via a manifest file, ([0086]). However, Vincent does not cure the deficiencies of the prior art described above.  Therefore, Claim 1 is considered allowable.
Claims 14 and 19 are considered allowable for the same reasons stated above. The dependent claims 2 – 13, 15 - 18 and 20 are allowed because they further limit independent claims 1, 14 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Phillips et al., US Pub. 2017/0374121 A1 disclose creating a Manifest File describing encoding rates and including URL pointers relative to the various segments of encoded content. ([0002], [0026] and [0039])
A. Seema, L. Schwoebel, T. Shah, J. Morgan and M. Reisslein, "WVSNP-DASH: Name-Based Segmented Video Streaming," in IEEE Transactions on Broadcasting, vol. 61, no. 3, pp. 346-355, Sept. 2015, doi: 10.1109/TBC.2015.2400816 discloses dependencies between individual video segments and a manifest file. (Abstract)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA M FOGG/Examiner, Art Unit 2421